



Exhibit 10.1


FOURTH AMENDMENT TO
SEVENTH AMENDED AND RESTATED CREDIT AGREEMENT


THIS FOURTH AMENDMENT TO SEVENTH AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”), is made and entered into as of April 13, 2018, by and among Vail
Holdings, Inc., a Colorado corporation (“Borrower”), Bank of America, N.A., as
Administrative Agent, a Swing Line Lender, a L/C Issuer and Lender (in its
capacity as administrative agent, “Administrative Agent”), and the other
Lenders, Swing Line Lenders and L/C Issuers named on the signature pages hereto.


R E C I T A L S


A.    Borrower has entered into that certain Seventh Amended and Restated Credit
Agreement dated as of May 1, 2015, with Administrative Agent and the Lenders (as
amended by the First Amendment to Seventh Amended and Restated Credit Agreement
dated as of December 4, 2015, as amended by the Second Amendment to Seventh
Amended and Restated Credit Agreement dated as of October 14, 2016, as amended
by the Third Amendment to Seventh Amended and Restated Credit Agreement dated as
of April 7, 2017, as amended hereby, and as further amended, restated, or
otherwise modified from time to time, the “Credit Agreement”), providing for
revolving credit loans, letters of credit, and swing line loans.


B.    Borrower has requested certain amendments to the Credit Agreement.


Subject to the terms and conditions set forth herein, the Borrower, the Required
Lenders party hereto, the Guarantors, and Administrative Agent agree as follows:


1.Definitions. Unless otherwise defined in this Amendment, each capitalized term
used but not otherwise defined herein has the meaning given such term in the
Credit Agreement.


2.Amendments to the Credit Agreement.


2.01.    Section 1.1 of the Credit Agreement is hereby amended to add the
following definition in appropriate alphabetical order:
Approved Jurisdictions means the U.S., Australia, the Netherlands, Canada and
such other jurisdiction approved in writing by the Administrative Agent from
time to time.
2.02.    Section 10.8(b) of Credit Agreement is hereby amended and restated in
its entirety as follows:
(b)    marketable obligations issued or unconditionally guaranteed by an
Approved Jurisdiction or issued by an agency of an Approved Jurisdiction and
backed by the full faith and credit of such Approved Jurisdiction, in each case
maturing within one year from the date of acquisition;
2.03.    Section 10.8(c) of Credit Agreement is hereby amended and restated in
its entirety as follows:
(c)    short-term investment grade domestic and eurodollar certificates of
deposit or time deposits that are fully insured by the Federal Deposit Insurance
Corporation or similar agency of an Approved Jurisdiction or are issued by
commercial banks organized under the Laws of an Approved Jurisdiction or any
state or province of an Approved Jurisdiction having combined capital, surplus,
and undivided profits of not less than $100,000,000 (as shown on its most
recently published statement of condition);
2.04.    Section 10.8(p) of Credit Agreement is hereby amended and restated in
its entirety as follows:





--------------------------------------------------------------------------------





(p)    short-term repurchase agreements with major banks and authorized dealers,
fully collateralized to at least 100% of market value by marketable obligations
issued or unconditionally guaranteed by an Approved Jurisdiction or issued by
any agency of an Approved Jurisdiction and backed by the full faith and credit
of such Approved Jurisdiction;
2.05.    Section 10.8(q) of Credit Agreement is hereby amended and restated in
its entirety as follows:
(q)    short-term variable rate demand notes that invest in tax-free municipal
bonds of domestic issuers rated “A-2” or better by Moody’s or “A” or better by
S&P that are supported by irrevocable letters of credit issued by commercial
banks organized under the laws of an Approved Jurisdiction or any state or
province of an Approved Jurisdiction having combined capital, surplus, and
undivided profits of not less than $100,000,000;
2.06.    Section 10.9(d)(iii) of Credit Agreement is hereby amended and restated
in its entirety as follows:
(iii) if no Default or Potential Default exists or arises, then VRI may
pay dividends in an amount not to exceed, for any fiscal quarter, the greater of
(a) $75,000,000, or (b) an amount equal to twenty percent (20%) of Adjusted
EBITDA for the trailing twelve month period ended on the last day of the
most-recently ended fiscal quarter (as calculated in the Compliance Certificate
most-recently delivered pursuant to Section 9.1(a) or (b));
2.07.    Clause (xiv) of Section 10.9(d) of Annex A to Exhibit D to the Credit
Agreement is hereby amended and restated in its entirety as follows:
(xiv) If Distribution #1 is a dividend, does any Default or Potential Default
exist under the Credit Agreement or would any Default or Potential Default arise
after giving effect to Distribution #1?
 Yes/No
   (If No, then VRI may pay dividends in an amount not to exceed greater of (a)
$75,000,000, or (b) an amount equal to twenty percent (20%) of Adjusted EBITDA
for the trailing twelve month period ended on the last day of the most-recently
ended fiscal quarter)
 
(A) Are the dividends paid during the Subject Period under Section 10.9(d)(iii)
of the Credit Agreement greater than the greater of (a) $75,000,000, or (b) an
amount equal to twenty percent (20%) of Adjusted EBITDA for the trailing twelve
month period ended on the last day of the most-recently ended fiscal quarter?
 Yes/No



2.08.    Clause (xiv) of Section 11.1 of Annex A to Exhibit D to the Credit
Agreement is hereby amended and restated in its entirety as follows:
(xiv) Investments of the Companies in marketable obligations issued or
unconditionally guaranteed by an Approved Jurisdiction or issued by an agency of
an Approved Jurisdiction and backed by the full faith and credit of such
Approved Jurisdiction, in each case maturing within one year from the date of
acquisition:
$                              

2.09.    Clause (xv) of Section 11.1 of Annex A to Exhibit D to the Credit
Agreement is hereby amended and restated in its entirety as follows:


2

--------------------------------------------------------------------------------





(xv) Investments of the Companies in short-term investment grade domestic and
eurodollar certificates of deposit or time deposits that are fully insured by
the Federal Deposit Insurance Corporation or similar agency of an Approved
Jurisdiction or are issued by commercial banks organized under the Laws of an
Approved Jurisdiction or any state or province of an Approved Jurisdiction
having combined capital, surplus, and undivided profits of not less than
$100,000,000 (as shown on its most recently published statement of condition):
$_______________

2.10.    Clause (xx) of Section 11.1 of Annex A to Exhibit D to the Credit
Agreement is hereby amended and restated in its entirety as follows:
(xx) Investments of the Companies in short-term repurchase agreements with major
banks and authorized dealers, fully collateralized to at least 100% of market
value by marketable obligations issued or unconditionally guaranteed by an
Approved Jurisdiction or issued by any agency of an Approved Jurisdiction and
backed by the full faith and credit of such Approved Jurisdiction:
$______________
2.11.    Clause (xxi) of Section 11.1 of Annex A to Exhibit D to the Credit
Agreement is hereby amended and restated in its entirety as follows:




 
(xxi) Investments of the Companies in short-term variable rate demand notes that
invest in tax-free municipal bonds of domestic issuers rated “A-2” or better by
Moody’s or “A” or better by S&P that are supported by irrevocable letters of
credit issued by commercial banks organized under the laws of an Approved
Jurisdiction or any state or province of an Approved Jurisdiction having
combined capital, surplus, and undivided profits of not less than $100,000,000:


$______________



3.    Guarantors’ Consent. Each of the undersigned Guarantors hereby (a)
consents to this Amendment, (b) acknowledges and agrees that its obligations and
liabilities under and pursuant to its Guaranty are not released, diminished,
impaired, or otherwise adversely affected by this Amendment, and that all such
obligations and liabilities are, and shall continue to be, in full force and
effect, and (c) agrees that its Guaranty is hereby ratified in all respects.
4.    Execution and Delivery of this Amendment. This Amendment shall be
effective, and shall constitute a binding agreement among the parties hereto, on
the date that each of the following conditions precedent has been satisfied:
(a)Receipt by Administrative Agent of counterparts of this Amendment executed by
Required Lenders, Borrower, the Swing Line Lenders and L/C Issuers; and


(b)payment of all fees payable on or prior to the Execution Date to
Administrative Agent, any Related Party of Administrative Agent, and any Lender
as provided for in Section 5 of the Credit Agreement, and unless waived by
Administrative Agent, payment in full of all reasonable fees, expenses, and
disbursements of Haynes and Boone, LLP.


5.    Representations and Warranties. In order to induce Administrative Agent,
the Lenders, the Swing Line Lenders and the L/C Issuers to enter into this
Amendment, Borrower represents and warrants to Administrative Agent, the
Lenders, the Swing Line Lenders and the L/C Issuers as follows:


3

--------------------------------------------------------------------------------





(a)This Amendment and each Loan Paper has been duly authorized, executed, and
delivered by Borrower and constitutes its legal, valid, and binding obligations
enforceable in accordance with their respective terms (subject to applicable
bankruptcy, reorganization, insolvency, moratorium, and similar laws affecting
creditors’ rights generally and to general principles of equity).


(b)The representations and warranties set forth in the Loan Papers are true and
correct in all material respects (except to the extent qualified by materiality,
in which case they shall be true and correct).


(c)Before and after giving effect to this Amendment, no Event of Default exists.


6.    Effect of Amendment. Except as specifically set forth herein, this
Amendment shall not impair the validity or enforceability of the Credit
Agreement or any other Loan Paper, or alter, modify, or in any way affect any of
the terms, conditions, obligations, covenants or agreements contained in the
Credit Agreement, all of which are hereby ratified and affirmed in all respects.
Nothing herein shall act as a waiver of any Default or of any of Administrative
Agent’s or any Lender’s rights under the Loan Papers (except as specifically set
forth herein), or prejudice any right which Administrative Agent or any Lender
may have under or in connection with the Credit Agreement.
7.    Miscellaneous. This Amendment is a “Loan Paper” as defined in the Credit
Agreement. This Amendment shall be governed by, and construed in accordance
with, the laws of the State of New York. The captions in this Amendment are for
convenience of reference only and shall not define or limit the provisions
hereof. This Amendment may be executed in separate counterparts, each of which
when so executed and delivered shall be an original, but all of which together
shall constitute one instrument. In proving this Amendment, it shall not be
necessary to produce or account for more than one such counterpart. Delivery of
an executed counterpart of this Amendment by telecopier or other electronic
means shall be effective as delivery of a manually executed counterpart of this
Amendment.
8.    Entire Agreement. The Credit Agreement, this Amendment and the other Loan
Papers represent the final agreement between the parties and may not be
contradicted by evidence of prior, contemporaneous, or subsequent oral
agreements of the parties. There are no unwritten oral agreements between the
parties.
Remainder of Page Intentionally Blank.
Signature Pages to Follow.




4

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
date and year first above written.






VAIL HOLDINGS, INC.,
as Borrower
By:
/s/ Michael Z. Barkin            
Michael Z. Barkin
Executive Vice President and Chief Financial Officer





Signature Page to Fourth Amendment to
Seventh Amended and Restated Credit Agreement

--------------------------------------------------------------------------------





BANK OF AMERICA, N.A.,
as Administrative Agent


By:
/s/ Scott W. Blackman             
Scott W. Blackman
Senior Vice President



Signature Page to Fourth Amendment to
Seventh Amended and Restated Credit Agreement

--------------------------------------------------------------------------------





BANK OF AMERICA, N.A.,
as an L/C Issuer, a Swing Line Lender, a Revolver Lender and a Term Loan Lender
    
By:
/s/ Scott W. Blackman            
Scott W. Blackman
Senior Vice President



Signature Page to Fourth Amendment to
Seventh Amended and Restated Credit Agreement

--------------------------------------------------------------------------------





U.S. BANK NATIONAL ASSOCIATION,
as a Swing Line Lender, a Revolver Lender and a Term Loan Lender


By:
/s/ Greg Blanchard        

Name:
Greg Blanchard

Title:
Vice President







Signature Page to Fourth Amendment to
Seventh Amended and Restated Credit Agreement

--------------------------------------------------------------------------------






WELLS FARGO BANK, NATIONAL ASSOCIATION, as an L/C Issuer, a Revolver Lender and
a Term Loan Lender


By:
/s/ Paige Mason            

Name:
Paige Mason

Title:
Assistant Vice President



Signature Page to Fourth Amendment to
Seventh Amended and Restated Credit Agreement

--------------------------------------------------------------------------------





SUNTRUST BANK,
as a Revolver Lender and a Term Loan Lender
By:
/s/ Justin Lien            

Name:
Justin Lien

Title:
Director



Signature Page to Fourth Amendment to
Seventh Amended and Restated Credit Agreement

--------------------------------------------------------------------------------





BANK OF THE WEST,
as a Revolver Lender and a Term Loan Lender
By:
/s/ Phillip Garlinghouse        

Name:
Phillip Garlinghouse

Title:
Vice President



Signature Page to Fourth Amendment to
Seventh Amended and Restated Credit Agreement

--------------------------------------------------------------------------------





BOKF, N.A. DBA COLORADO STATE BANK & TRUST,
as a Revolver Lender and a Term Loan Lender


By:
/s/ Chris Golec        

Name:
Chris Golec

Title:
Vice President





Signature Page to Fourth Amendment to
Seventh Amended and Restated Credit Agreement

--------------------------------------------------------------------------------






GUARANTORS:


Vail Resorts, Inc.
All Media Associates, Inc.
All Media Holdings, Inc.
Arrabelle at Vail Square, LLC
By: Vail Resorts Development Company
Beaver Creek Associates, Inc.
Beaver Creek Consultants, Inc.
Beaver Creek Food Services, Inc.
Booth Creek Ski Holdings, Inc.
BCRP Inc.
Breckenridge Resort Properties, Inc.
Colorado Mountain Express, Inc.
Colter Bay Café Court, LLC
By: Grand Teton Lodge Company
Colter Bay Convenience Store, LLC
By: Grand Teton Lodge Company
Colter Bay Corporation
Colter Bay General Store, LLC
By: Grand Teton Lodge Company
Colter Bay Marina, LLC
By: Grand Teton Lodge Company
Crystal Peak Lodge of Breckenridge, Inc.
DTPC, LLC
By: Rockresorts International, LLC
By: Vail RR, Inc.
EpicSki, Inc.
Flagg Ranch Company
Gillett Broadcasting, Inc.
Grand Teton Lodge Company
Heavenly Valley, Limited Partnership
By: VR Heavenly I, Inc.
HPK, LLC
By: Rockresorts International, LLC
By: Vail RR, Inc.
HVLP Kirkwood Services, LLC
By: Heavenly Valley, Limited Partnership
By: VR Heavenly I, Inc.
Jackson Hole Golf and Tennis Club, Inc.
Jackson Hole Golf & Tennis Club Snack Shack, LLC
By: Grand Teton Lodge Company
Jackson Lake Lodge Corporation
Jenny Lake Lodge, Inc.
Jenny Lake Store, LLC
By: Grand Teton Lodge Company
JHL&S LLC
By: Teton Hospitality Services, Inc.
Keystone Conference Services, Inc.


Signature Page to Fourth Amendment to
Seventh Amended and Restated Credit Agreement

--------------------------------------------------------------------------------





Keystone Development Sales, Inc.
Keystone Food & Beverage Company
Keystone Resort Property Management Company
Keystone Ranch Water Company
Lake Tahoe Lodging Company
Lodge Properties Inc.
Lodge Realty, Inc.
La Posada Beverage Service, LLC
By: Rockresorts International, LLC
By: Vail RR, Inc.    
National Park Hospitality Company
Northstar Group Commercial Properties LLC
By: VR Acquisition, Inc.
Northstar Group Restaurant Properties, LLC
By: VR Acquisition, Inc.
One Ski Hill Place, LLC
By: Vail Resorts Development Company
Property Management Acquisition Corp., Inc.
RCR Vail, LLC
By: Vail Resorts Development Company
Rockresorts Arrabelle, LLC
By: Rockresorts International, LLC
By: Vail RR, Inc.    
Rockresorts Cordillera Lodge Company, LLC
By: Rockresorts International, LLC
By: Vail RR, Inc.    
Rockresorts DR, LLC
By: Rockresorts International, LLC
By: Vail RR, Inc.    
Rockresorts Equinox, Inc.
Rockresorts Hotel Jerome, LLC
By: Rockresorts International, LLC
By: Vail RR, Inc.    
Rockresorts International, LLC
By: Vail RR, Inc.    
Rockresorts LLC
By: Rockresorts International, LLC
By: Vail RR, Inc.    
Rockresorts International Management Company
By: Rockresorts International, LLC
By: Vail RR, Inc.    
Rockresorts Ski Tip, LLC
By: Rockresorts International, LLC
By: Vail RR, Inc.    
Rockresorts Wyoming, LLC
By: Rockresorts International, LLC
By: Vail RR, Inc.    
Soho Development, LLC
By: Vail Associates Holdings, Ltd.


Signature Page to Fourth Amendment to
Seventh Amended and Restated Credit Agreement

--------------------------------------------------------------------------------





SSI Venture LLC
By: SSV Holdings, Inc.
SSV Online Holdings, Inc.
SSV Online LLC
By: SSV Holdings, Inc.
SSV Holdings, Inc.
Stampede Canteen, LLC
By: Grand Teton Lodge Company
Teton Hospitality Services, Inc.
The Chalets at the Lodge at Vail, LLC
By: Vail Resorts Development Company
The Vail Corporation (D/B/A “Vail Associates, Inc.”)
The Village at Breckenridge Acquisition Corp., Inc.
Trimont Land Company
VA Rancho Mirage I, Inc.
VA Rancho Mirage II, Inc.
VA Rancho Mirage Resort, L.P.
By: VA Rancho Mirage I, Inc.
Vail/Arrowhead, Inc.
Vail Associates Holdings, Ltd.
Vail Associates Investments, Inc.
Vail Associates Real Estate, Inc.
Vail/Beaver Creek Resort Properties, Inc.
Vail Food Services, Inc.
Vail Hotel Management Company, LLC
By: Rockresorts International, LLC
By: Vail RR, Inc.    
Vail Resorts Development Company
Vail Resorts Lodging Company
Vail RR, Inc.
Vail Summit Resorts, Inc.
Vail Trademarks, Inc.
VAMHC, Inc.
VR Acquisition, Inc.
VR CPC Holdings, Inc.
VR CPC Services, LLC
VR Heavenly Concessions, Inc.
VR Heavenly I, Inc.
VR Heavenly II, Inc.
VR Holdings, Inc.
VR US Holdings, Inc.
VR WM Holdings, LLC
By: VR US Holdings, INC.




By:
/s/ Ryan H. Siurek    

Ryan H. Siurek
Senior Vice President, Controller and Chief Accounting Officer


Signature Page to Fourth Amendment to
Seventh Amended and Restated Credit Agreement